Name: Council Regulation (EC) No 1670/2000 of 20 July 2000 amending Regulation (EC) No 1255/1999 on the common organisation of the market in milk and milk products
 Type: Regulation
 Subject Matter: teaching;  economic policy;  agricultural policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|32000R1670Council Regulation (EC) No 1670/2000 of 20 July 2000 amending Regulation (EC) No 1255/1999 on the common organisation of the market in milk and milk products Official Journal L 193 , 29/07/2000 P. 0010 - 0010Council Regulation (EC) No 1670/2000of 20 July 2000amending Regulation (EC) No 1255/1999 on the common organisation of the market in milk and milk productsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 36 and 37 thereof,Having regard to the proposal from the Commission(1),Having regard to the Opinion of the European Parliament(2),Having regard to the Opinion of the Economic and Social Committee(3),After consulting the Committee of the Regions,Whereas:(1) Article 14 of Council Regulation (EC) No 1255/1999(4) provides for Community aid for supplying certain milk and milk products to pupils in educational establishments, the stated objective of which is to stimulate the consumption of milk by young people. An evaluation of this measure has shown that the educational establishment milk distribution scheme has an impact, albeit limited, on the dairy market balance. The evaluation further underlines that if the measure were withdrawn and the onus for providing subsidised milk to schoolchildren consequently placed on Member States, availability and, thus, consumption of milk products in educational establishments would decrease further. It is therefore in line with the objectives of the common agriculture policy to continue the measure, although with a reduced level of Community aid.(2) Member States should be able to top up the Community aid with a national contribution, where appropriate by means of a tax levied from the dairy sector,HAS ADOPTED THIS REGULATION:Article 1Paragraphs 2 and 3 of Article 14 of Regulation (EC) No 1255/1999 shall be replaced by the following:"2. In addition to Community aid, Member States may grant national aid for supplying the products specified in paragraph 1 to pupils in educational establishments. Member States may finance their national aid by means of a levy on the dairy sector or by any other contribution from the dairy sector.3. In the case of whole milk, the Community aid shall be equal to 75 % of the target price for milk. In the case of other milk products, the amounts of aid shall be determined taking into account the milk components of the products concerned."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall be applicable as from 1 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 July 2000.For the CouncilThe PresidentF. Parly(1) OJ C 89, 28.3.2000, p. 22.(2) Opinion delivered on 3 May 2000 (not yet published in the Official Journal).(3) Opinion delivered on 27 April 2000 (not yet published in the Official Journal).(4) OJ L 160, 26.6.1999, p. 48. Regulation amended by Regulation (EC) No 1040/2000 (OJ L 118, 19.5.2000, p. 1).